Citation Nr: 1220962	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973 and from October 2001 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 (tinnitus) and December 2009 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The file contains a November 2011 report of contact with the Veteran indicating that he wished to withdraw the appeal in conjunction with the increased rating claim for PTSD.  That claim will be formally dismissed herein.

In April 2012, the Veteran testified at a Board videoconference hearing over which the undersigned Acting Veterans Law Judge (VLJ) presided.  A transcript of the hearing has been associated with the Veteran's claims file. 

A June 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  In November 2011, prior to the promulgation of a decision, the Veteran elected to withdraw his appeal pertaining to the increased rating claim for PTSD.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently manifested tinnitus is etiologically related to his military service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the increased rating claim for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in or as a result of active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal in conjunction with the service connection claim for tinnitus.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

In addition, the Veteran has elected to withdraw from appellate consideration the increased rating claim for PTSD.  That claim will be formally dismissed herein.

Service Connection- Tinnitus

The Veteran filed a service connection claim for tinnitus in January 2006.  

The Veteran's first period of service with the United States Army extended from May 1970 to May 1973 and included service in Vietnam from May 1971 to March 1972.  His MOS was armor crewman.  The STRs are negative for complaints or a diagnosis relating to tinnitus and the February 1973 separation report reveals that clinical evaluation of the ears was normal.  Army reserve examination reports of 1985, 1989, 1993 and 1998 are negative for a mention of tinnitus or subjective complaints of ear trouble. 

The Veteran's second period of service with the United States Army extended from October 2001 to December 2003 and did not include any foreign service.  His MOS was health care specialist.  The STRs are negative for complaints or a diagnosis relating to tinnitus and an April 2002 examination report reveals that clinical evaluation of the ears was normal and that the Veteran denied having ear trouble.  

An audio examination was conducted by QTC in March 2004.  The Veteran indicated that he has served as a tank crewman and medic during his first period of service and was exposed to acoustic trauma from gun fire, artillery and explosives during that time.  He mentioned that he did not wear hearing protection between 1970 and 1973, but did between 1983 and 2003.  He indicated that he did not sustain exposure to acoustic trauma prior to service or thereafter.  At the time of the examination, the Veteran denied having tinnitus but complained of having hearing loss.  Bilateral mild to moderate sensorineural hearing loss was diagnosed and the examiner indicated that this was at least as likely as not related to military service.  

In a June 2004 rating action, service connection was established for bilateral hearing loss, effective from December 2003, assigned a non-compensable evaluation.  Therein, the RO explained that the Veteran's bilateral hearing loss had been related to acoustic trauma sustained in service by virtue of a March 2004 QTC examination report.  

A VA audio examination was conducted in March 2006.  A history of hazardous noise exposure during service from firearms, machine guns and firing ranges, without ear protection was provide.  At that time the, Veteran's complaints included tinnitus/buzzing in the ears, occurring 1 to 2 times a day; the date of onset was unknown.  

In May 2006, an addendum to that report was provided reflecting that the claims file was reviewed.  The examiner indicated that the Veteran's hearing evaluations during service and at discharge were normal, as was the hearing evaluation of March 2006.  A reference to the Veteran's "vague" claim of service-related noise exposure as the cause of his hearing loss and tinnitus was mentioned.  The audiologist cited to research indicating that once the exposure to noise was discontinued, there was no significant further progression of hearing loss as a result of noise exposure.  Dobie, R., Medical-Legal Evaluation of Hearing Loss, 2001.  It was also noted that research indicated that previously noise-exposed ears were not more sensitive to future noise exposure and that hearing loss due to noise did not progress (in excess of what would be expected from the additional of age-related threshold shift) once exposure to noise was discontinued.  Rosenhall, et. al., 1990.  

The VA audiologist concluded that based upon review of the claims file, current status of hearing loss, the Veteran's own lay history, and research, that the Veteran's hearing loss was not caused by or the result of military noise exposure.  It was also opined that based on the above rationale as well as the lack of any specific time of onset of tinnitus during military service, tinnitus was not caused by or the result of military noise exposure.  

In a statement provided in October 2007, the Veteran indicated that his tinnitus had been recurrent since 1971.  He mentioned that it was incurred while he as a tank crewman in Germany and Vietnam, operating MGO tanks and Sheridan light tanks.  It was explained that these fired 90mm, 105mm, and 155 mm cannons and that the only available hearing protection was the combat crewman helmet.   

In January 2011, another addendum was provided in conjunction with the VA audio examination of March 2006.  The audiologist indicated that a review of the claims folder was conducted in 2006 and in 2011.  It was observed that the Veteran's hearing was normal through discharge with no shift in hearing, and that there were no complaints of tinnitus documented during military service.  The audiologist indicated that a diagnosis of noise induced tinnitus required a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  Tinnitus Handbook, Tyler 2000.  

The VA audiologist stated that there was no evidence of noise-induced hearing loss; no complaint of a noise-related event (a specific moment or incident) when tinnitus started; and no documented report of tinnitus in the military medical records made in a general sense or as related to a specific event.  The audiologist explained that according to Tyler, a general complaint of tinnitus starting during military service and related to service-related acoustic trauma, would require evidence of noise-induced hearing loss as well.  The audiologist concluded that there was no such evidence in this case and that therefore, the Veteran did not have sensorineural tinnitus that is a result of or caused by military noise exposure.  

In a brief presented by the Veteran's representative referenced VBA Fast Letter 10-35, adding that therein an MOS of armor crewman was described as an MOS in which it was highly probable that hazardous noise exposure was sustained.

In April 2012, the Veteran testified at a Board videoconference hearing indicating that he served as a armor tank crewman during his first period of service, explaining that he was assigned to a 60 ton tank.  He indicated that tinnitus/ringing in the ears was present at times during service and after he came back from Vietnam (pgs. 5-6).  

Analysis

In essence, the Veteran contends that his claimed tinnitus resulted from in-service noise exposure while serving during his first period of service as a armor tank crewman.  

At the outset, although the file contains references to the Veteran's combat status, this has not been established by virtue of any awards or decorations and has not been verified through any other official means.  Therefore, for purposes of this decision, the provisions of 38 U.S.C.A. § 1154(b) will not be applied.  However, as will be explained herein, this is not prejudicial to the Veteran in this case as the ultimate disposition of this case is favorable even without application of the aforementioned provisions.   

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board observes that the record does not technically contain a diagnosis of tinnitus.  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran has acknowledged having subjective symptoms indicative of tinnitus, including ringing in the ears.  As such reports are within the Veteran's competency to make - given the subjective nature of the condition, and as the Board has no reason to question the Veteran's credibility on this point, a current diagnosis of tinnitus is established. 

With respect to Hickson element (2), the Veteran's STRs for both periods of service do not indicate that tinnitus was diagnosed or complained of during service. 

Concerning in-service injury, in a statement provided in October 2007 and again in his 2012 hearing testimony, the Veteran explained that his military duties as a tank crewman in Germany and Vietnam, operating MGO tanks and Sheridan light tanks resulted in acoustic trauma from 90mm, 105mm, and 155 mm cannons and that the only available hearing protection was the combat crewman helmet.  The Board notes that the Veteran is competent to describe being exposed to loud noise in service, such as that caused by weapons or explosions.  As previously established he is also competent to describe observable symptoms such as ringing in the ears and hearing loss.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

In addition, the Board points out that the RO has already conceded that the Veteran experienced in-service noise exposure in conjunction with granting service connection for bilateral hearing loss, and the examiner who conducted the March 2004 QTC examination necessarily conceded exposure to acoustic trauma in service.  Similarly, the Board has no reason to question the credibility of the Veteran's statements and testimony as to this issue and it is noted that acoustic trauma would certainly be consistent with the Veteran's documented duties during service as an armor crewman, as acknowledged in the VBA Fast Letter 10-35.  

Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97  (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).   

In addition, to providing competent and credible statements and testimony to the effect of sustaining acoustic trauma in service, the Veteran has also indicated that he has experienced symptoms of tinnitus since about 1971, persistent thereafter.  In this regard, the Board observes that the lay evidence is not without inconsistencies, as the Veteran denied having tinnitus upon QTC examination of 2004.  However, he has subsequently and repeatedly described having chronic symptoms of tinnitus since his first period of service.  In this regard it is important to acknowledge that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  Given the already discussed subjective nature of tinnitus, it is clear that the Veteran's lay accounts of chronicity and continuity of tinnitus since his first period of service are competent.  Moreover, in light of type of acoustic trauma he sustained in service as an armor tank crewman, it does not strain credibility to conclude that symptoms of tinnitus arose in service and continued thereafter.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board observes that the file contains 2 negative opinions provided by a VA audiologist in 2006 and 2011 to the effect that tinnitus was not caused by or the result of military noise exposure.  These opinions were flawed in numerous ways.  Initially it appears that these opinions were based almost entirely on clinical evidence on file (or the absence thereof), failing to account for and discuss the Veteran's lay statements, to include the credibility thereof.  In addition, the examiner makes repeated mention of lack of evidence of service-related noise-induced hearing loss, as a factor supporting the negative opinions provided as related to tinnitus.  However, as is clear from the June 2004 rating action, while the Veteran's hearing loss may be non-compensable, it is does meet the definition of a hearing disability for VA purposes, and the grant of service connection for hearing loss was necessarily based on evidence of an etiological link to acoustic trauma in service (see March 2004 QTC examination report).  Hence, these opinions were made based on an inaccurate factual premise.

Also problematic is the VA examiner's reliance on outside research as documented in the 2011 opinion.  In this regard, VA does not use the Tyler standard in adjudicating tinnitus claims, and in relying on that standard as a means for justifying a negative opinion, the examiner has added evidentiary requirements well in excess of, and even contrary to, the regulatory requirements for the establishment of service connection.  

Accordingly, with respect to crucial Hickson element (3), nexus or relationship, in view of the Veteran's well-established in-service noise exposure, the Board finds his lay assertions regarding continuity and chronicity of tinnitus in and since service to be similarly competent and credible; indicative that he has had bilateral tinnitus since his first period of service as a result of  acoustic trauma in service.  The Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus 
is warranted.


Increased Rating - PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a rating action issued in August 2009, the RO denied a rating in excess of 50 percent for PTSD.  A timely Notice of Disagreement with the denial of the claim was filed in January 2010, and a Statement of the Case was issued in December 2010.  A timely substantive appeal was filed in December 2010, giving the claim appellate status. 

The file includes a VA Form 119 (Report of Contact), dated in November 2011, which was authored and signed by the Veteran's representative.  The narrative indicates that the Veteran wanted to cancel his appeal with respect to an increased rating for PTSD, as well as cancelling a hearing (scheduled for November 2011) that had also been requested in conjunction with that appeal.  

In light of this request to withdraw the appeal, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the increased rating claim for PTSD and it is dismissed.


ORDER

Service connection for tinnitus is granted.

The appeal concerning the claim of entitlement to an evaluation in excess of 50 percent for PTSD is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


